                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 1 of 41




                                                                                1   Joel B. Robbins, Esq. (011065)
                                                                                    Anne E. Findling, Esq. (010871)
                                                                                2   Jesse M. Showalter, Esq. (026628)
                                                                                3   Lauren E. Channell, Esq. (033484)
                                                                                    ROBBINS & CURTIN, p.l.l.c.
                                                                                4   301 East Bethany Home Road, Suite B-100
                                                                                    Phoenix, Arizona 85012
                                                                                5
                                                                                    Tel: (602) 285-0100
                                                                                6   Fax: (602) 265-0267
                                                                                    joel@robbinsandcurtin.com
                                                                                7   anne@robbinsandcurtin.com
                                                                                8   jesse@robbinsandcurtin.com
                                                                                    lauren@robbinsandcurtin.com
                                                                                9   Attorneys for Plaintiff
                                                                               10                               UNITED STATES DISTRICT COURT
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11                                   DISTRICT OF ARIZONA
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    Jennifer Lane, et al.,                          No. 2:19-cv-00852-SMB
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                                  Plaintiffs,                    PLAINTIFF’S RESPONSE TO
                                                                               14
                                                                                                                              CHANDLER DEFENDANTS’ MOTION
                                                                               15    vs.                                         FOR SUMMARY JUDGMENT
                                                                                                                                        (DKT. 309)
                                                                               16   City of Mesa, et al.,
                                                                               17                                                 (Oral Argument Requested)
                                                                                                  Defendants.
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
      Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 2 of 41


                                           TABLE OF CONTENTS

I.    Factual Background ................................................................................................. 1

      A.        The Officer Defendants surveil Brandon Pequeño and track him to
                a Glendale apartment complex. .................................................................... 1

      B.        The Officer Defendants decide to seize Pequeño with a “vehicle
                containment” despite the known risks to the passengers in the
                Corolla .......................................................................................................... 3

      C.        Chandler Detective Garrett Dever initiates the “vehicle
                containment,” trapping S.L. in the Corolla and setting into motion
                the events that culminate in S.L.’s death. ..................................................... 5

      D.        The City of Chandler did not train or supervise Dever in his work
                with the Task Force. ..................................................................................... 7

II.   Legal Analysis ......................................................................................................... 8

      A.        The City of Chandler is not entitled to summary judgment on
                Plaintiff’s state law wrongful death claim (Count One). ............................. 8

                1.        Dever’s assault and battery against S.L. is an appropriate
                          basis for Plaintiff’s wrongful death claim. ........................................ 8

                2.        The City of Chandler is vicariously liable for Dever’s assault
                          and battery or negligence ................................................................ 11

                3.        The City of Chandler is not entitled to summary judgment
                          on Plaintiff’s wrongful death claim based on Chandler’s
                          negligence or gross negligence ....................................................... 11

                          a.         There are disputed issues of fact regarding whether
                                     the City was negligent or grossly negligent in training
                                     or supervising Dever with respect to his work on the
                                     Task Force ............................................................................ 11

                          b.         The City of Chandler owes a duty of care to members
                                     of the public who are seized by is officers ........................... 14

                          c.         A reasonable jury can conclude that the City’s breach
                                     of its duty of care was a proximate cause of S.L.’s
                                     death ..................................................................................... 14




                                                               i
       Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 3 of 41


                                           TABLE OF CONTENTS

                 4.        The Chandler Defendants are not entitled to statutory
                           defenses and presumptions under A.R.S.§§ 12-711, 12-712,
                           12-716, 13-404, 13-405, 13-406, 13-409, 13-411, or 13-413
                           ......................................................................................................... 15

                 5.        There are facts supporting joint and several liability because
                           the Officer Defendants knowingly agreed to commit a
                           battery when they decided to execute the vehicle
                           containment. .................................................................................... 16

       B.        Dever is not entitled to qualified immunity on the Fourth
                 Amendment claim (Count Two) ................................................................ 17

                 1.        Plaintiff’s claim that law enforcement officers used
                           excessive force to effect the seizure of S.L. is governed by
                           the Fourth Amendment’s reasonableness standard ......................... 17

                 2.        A reasonable jury could find that the use of the vehicle
                           containment technique was objectively unreasonable and
                           violated the Fourth Amendment ...................................................... 18

                 3.        Dever was an integral participant in the violation of S.L.’s
                           Fourth Amendment rights. .............................................................. 20

                 4.        There are significant questions of fact regarding whether
                           Pezzelle, Pollard, and Baker’s use of deadly force was
                           reasonable ........................................................................................ 21

                 5.        S.L.’s right to be free from excessive force as a passenger in
                           a vehicle that posed no risk to police was clearly established
                           long before April 20, 2017 .............................................................. 25

       C.        Dever is not entitled to qualified immunity on Plaintiff’s Fourteenth
                 Amendment familial association claim (Count Four) because he
                 initiated the vehicle containment knowing that S.L. would be
                 trapped in the Corolla for the anticipated “shootout.” ............................... 26

       D.        Chandler is not entitled to summary judgment on Plaintiff’s Monell
                 claim (Count Six) ....................................................................................... 27

       E.        Dever is not entitled to summary judgment on Plaintiff’s claim for
                 punitive damages ........................................................................................ 30

III.   Conclusion ............................................................................................................. 31


                                                                ii
          Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 4 of 41



                                        TABLE OF AUTHORITIES


                                                         Cases

Acosta v. City & County of San Francisco,
      83 F.3d 1143 (9th Cir. 1996) ........................................................................ 25, 26

Bergman by Harre v. Anderson,
     226 Neb. 333, 411 N.W.2d 336 (1987) ........................................................... 9, 10

Blankenhorn v. City of Orange,
      485 F.3d 463 (9th Cir. 2007) .............................................................................. 25

Board of County Commissioners of Bryan County, Oklahoma v. Brown,
      520 U.S. 397 (1997) ........................................................................................... 28

Boomer v. Frank,
     196 Ariz. 55, 993 P.2d 456 (App. 1999) ............................................................ 12

Boyd v. Benton County,
      374 F.3d 773 (9th Cir. 2004) ........................................................................ 20, 21

Brendlin v. California,
      551 U.S. 249 (2007) ........................................................................................... 23

Brower v. Cnty. of Inyo,
     489 U.S. 593 (1989) ........................................................................................... 23

Castro v. County of Los Angeles,
      833 F.3d 1060 (9th Cir. 2016) ............................................................................ 28

Chappell v. Wenholz,
     226 Ariz. 309, 247 P.3d 192 (App. 2011) .......................................................... 16

City of Canton, Ohio v. Harris,
       489 U.S. 378 (1989) ............................................................................... 28, 29, 30

Clement v. Gomez,
     298 F.3d 898 (9th Cir. 2002) .............................................................................. 25

Connick v. Thompson,
      563 U.S. 51 (2011) ....................................................................................... 28, 29



                                                           iii
          Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 5 of 41



                                       TABLE OF AUTHORITIES




Cunningham v. Gates,
      229 F.3d 1271 (9th Cir. 2000) ................................................................ 18, 19, 25

Dang v. Cross,
      422 F.3d 800 (9th Cir. 2005) .............................................................................. 30

Dawkins v. Graham,
     50 F.3d 532 (8th Cir. 1995) ................................................................................ 19

Duenez v. City of Manteca,
     2013 WL 6816375, at *2 (E.D. Cal. Dec. 23, 2013) .......................................... 19

Farmer v. Brennan,
     511 U.S. 825 (1994) ........................................................................................... 27

Floyd v. City of Detroit,
      518 F.3d 398 (6th Cir. 2008) .............................................................................. 19

Frausto v. Dep’t of California Highway Patrol,
      53 Cal. App. 5th 973 (2020) ............................................................................... 14

Gibson v. County of Washoe,
      290 F.3d 1175 (9th Cir. 2002) ............................................................................ 28

Gipson v. Kasey,
      214 Ariz. 141, 150 P.3d 228 (2007) ................................................................... 14

Glenn v. Washington County,
      673 F.3d 864 (9th Cir. 2011) .............................................................................. 18

Gonzalez v. City of Anaheim,
      747 F.3d 789 (9th Cir. 2014) .............................................................................. 26

Graham v. Connor,
     490 U.S. 386 (1989) ............................................................................... 17, 18, 22

Guerra v. State,
      234 Ariz. 482, 323 P.3d 765 (App. 2014) .......................................................... 12



                                                           iv
          Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 6 of 41



                                        TABLE OF AUTHORITIES


Hope v. Pelzer,
      536 U.S. 730 (2002) ........................................................................................... 25

James ex rel. James v. Sadler,
      909 F.2d 834 (5th Cir.1990) ............................................................................... 20

Jensen v. City of Oxnard,
      145 F.3d 1078 (9th Cir. 1998) ............................................................................ 19

Johnson v. Pankratz,
      196 Ariz. 621, 2 P.3d 1266 (App. 2000) .......................................................... 8, 9

Johnson v. Shasta County,
      83 F. Supp. 3d 918 (E.D. Cal. 2015) ............................................................ 28, 30

Kemp v. Pinal County,
     13 Ariz. App. 121, 474 P.2d 840 (1970) ............................................................ 13

Kuehn v. Stanley,
      208 Ariz. 124, 91 P.3d 346 (App. 2004) ............................................................ 12

Long v. County of Los Angeles,
      442 F.3d 1178 (9th Cir. 2006) ............................................................................ 28

Longoria v. Pinal County,
      873 F.3d 699 (9th Cir. 2017) .............................................................................. 26

McKinley v. Trattles,
     732 F.2d 1320 (7th Cir. 1984) ............................................................................ 30

Merritt v. Cnty. of L.A.,
       875 F.2d 765 (9th Cir. 1989) .............................................................................. 28

Monell v. Dep’t of Soc. Services of City of New York,
      436 U.S. 658 (1978) ........................................................................................... 28

Mullenix v. Luna,
      577 U.S. 7 (2015) ............................................................................................... 23

Nichols v. Baker,
      101 Ariz. 151, 416 P.2d 584 (1966) ................................................................... 13


                                                             v
          Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 7 of 41



                                       TABLE OF AUTHORITIES


Ontiveros v. Borak,
      136 Ariz. 500, 667 P.2d 200 (1983) ................................................................... 11

Orn v. City of Tacoma,
       949 F.3d 1167 (9th Cir. 2020) ................................................................ 22, 23, 26

Pfeil v. Smith,
        183 Ariz. 63, 900 P.2d 12 (App. 1995) .............................................................. 15

Plumhoff v. Rickard,
     572 U.S. 765 (2014) ........................................................................................... 17

Porter v. Osborn,
       546 F.3d 1131 (9th Cir. 2008) ............................................................................ 26

Robertson v. Sixpence Inns of Am., Inc.,
      163 Ariz. 539, 789 P.2d 1040 (1990) ..................................................... 10, 11, 15

Ryan v. Napier,
      245 Ariz. 54, 425 P.3d 230 (2018) ................................................................. 9, 10

Stanley v. McCarver,
       208 Ariz. 219, 92 P.3d 849 (2004) ...................................................................... 14

Stoddard-Nunez v. City of Hayward,
      817 Fed. Appx. 375 (9th Cir. 2020) ................................................................... 25

Tennessee v. Garner,
      471 U.S. 1 (1985) ................................................................................... 17, 18, 22

Torres v. City of Madera,
      648 F.3d 1119 (9th Cir. 2011) ...................................................................... 19, 26

Vasquez v. State,
      220 Ariz. 304, 206 P.3d 753 (App. 2008) .......................................................... 14

Vaughan v. Cox,
     343 F.3d 1323 (11th Cir. 2003) .......................................................................... 23

Villanueva v. California,
       986 F.3d 1158 (9th Cir. 2021) .......................................................... 22, 23, 24, 25


                                                           vi
          Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 8 of 41



                                           TABLE OF AUTHORITIES


Wall v. County of Orange,
       364 F.3d 1107 (9th Cir. 2004) ............................................................................ 25

Walls v. Arizona Dept. of Pub. Safety,
       170 Ariz. 591, 826 P.2d 1217 (App. 1991) ........................................................ 13

Wilkinson v. Torres,
      610 F.3d 546 (9th Cir. 2010) ........................................................................ 26, 27

                                                        Federal Law

42 USC § 1983 ........................................................................................................ 10, 27

                                                          State Law

A.R.S. § 12-612 ............................................................................................................ 10

A.R.S. §12-711 .............................................................................................................. 16

A.R.S. § 12-712 ............................................................................................................ 16

A.R.S. § 12-716 ............................................................................................................. 16

A.R.S. § 12-2506(D) ..................................................................................................... 16

A.R.S. § 12-2506(D)(1) ................................................................................................. 16

A.R.S. § 12-2506(F)(1).................................................................................................. 16

A.R.S. § 13-404 ............................................................................................................. 15

A.R.S § 13-405 .............................................................................................................. 15

A.R.S § 13-406 .............................................................................................................. 15

A.R.S 13-409 ................................................................................................................. 15

A.R.S § 13-411 .............................................................................................................. 15




                                                               vii
          Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 9 of 41



                                          TABLE OF AUTHORITIES


A.R.S § 13-413 .............................................................................................................. 15

A.R.S. § 14-3110 ........................................................................................................... 10

                                                             Rules

Rule 8(d)(2) of the Federal Rules of Civil Procedure ................................................... 13

                                                   Secondary Sources

Restatement (Second) of Torts § 8A cmt. A ................................................................... 9

Restatement (Second) of Torts § 13 (1965) ................................................................... 8

Restatement (Second) of Torts § 19 .......................................................................... 9, 10

Restatement (Second) of Torts § 20 ................................................................................ 9

Restatement (Second) of Torts § 21 (1965) ................................................................... 8

Restatement (Second) of Torts § 314A(4) .................................................................... 14

Intentional Tort, Black’s Law Dictionary (10th ed. 2014) ............................................. 9




                                                              viii
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 10 of 41




                                                                                1          The Chandler Defendants are not entitled to summary judgment on any issue. The
                                                                                2   nine Officer Defendants decided on a plan to utilize a “vehicle containment” technique to
                                                                                3   pin the Toyota Corolla driven by Brandon Pequeño with the knowledge that two innocent
                                                                                4   passengers, including 17-year-old S.L., would be trapped inside for the “shootout” the
                                                                                5   Officers expected would occur. Chandler Detective Garrett Dever was responsible for
                                                                                6   initiating the vehicle containment. He placed his truck in reverse and backed into the front
                                                                                7   of the Corolla. He gave the verbal command for other Officers to move into place. He kept
                                                                                8   his truck in contact with the Corolla, pinning it in, as other Officer Defendants fired at the
                                                                                9   three unarmed occupants, shooting and killing S.L.
                                                                               10          The City of Mesa assigned Dever to work with the Task Force and knew he would
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   be apprehending violent felons. The City trained him to use vehicle containments to seize
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   suspects and non-suspects alike, but never trained him to minimize the risk of harm to
                                         Phoenix, Arizona 85012




                                                                               13   innocent passengers, and did not supervise his work or even require him to report what he
                                                                               14   was doing to his Chandler supervisor.
                                                                               15          On Plaintiff’s state law wrongful death claim, a jury can find that Chandler is
                                                                               16   vicariously liable for the conduct of Garrett Dever, who caused S.L.’s death through his
                                                                               17   intentional acts that amount to assault and battery. A jury can also find that Chandler was
                                                                               18   negligent or grossly negligent in its failures to train and supervise Dever.
                                                                               19          On Plaintiff’s civil rights claims, a jury could reasonably find that Dever violated
                                                                               20   S.L.’s Fourth Amendment rights and Plaintiff’s Fourteenth Amendment right to familial
                                                                               21   association. A jury can find that Chandler was deliberately indifferent in its training and
                                                                               22   supervision of Dever.
                                                                               23          The Chandler Defendants’ motion for summary judgment should be denied.
                                                                               24   I.     Factual Background
                                                                               25          A.     The Officer Defendants surveil Brandon Pequeño and track him to a
                                                                               26                 Glendale apartment complex.
                                                                                           On April 10, 2017, a probation officer called Mesa Police Detective Michael Pezzelle
                                                                               27
                                                                                    regarding two probation warrants for Brandon Pequeño and asked whether he would assist
                                                                               28

                                                                                                                        Page 1 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 11 of 41




                                                                                1   in Pequeño’s apprehension. See Plaintiff’s Response and Controverting Statement of Facts
                                                                                2   (PCSOF), ¶ 51. Pezzelle remembered Pequeño from a previous interaction and agreed to
                                                                                3   have the East Valley Violent Offenders Task Force1 apprehend him. Id., ¶ 53. The probation
                                                                                4   officer sent Pezzelle an email with additional information about Pequeño, including his last
                                                                                5   known address and place of employment, and that his ex-girlfriend, Frances Gomez, had
                                                                                6   reported that Pequeño had stolen her Glock .380 on March 27 or 28, 2017. Id., ¶ 54.
                                                                                7          On April 20, 2017, a Chandler police officer contacted Pezzelle and informed him
                                                                                8   that Pequeño had assaulted and attempted to kidnap Frances, threatened a bystander with a
                                                                                9   knife, and then fled the scene in Frances’ 2017 Toyota Corolla. Id., ¶ 55. Pezzelle and
                                                                               10   Chandler Detective Garrett Dever both drove to Frances’ residence in Chandler to
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   investigate. Other officers were already present when they arrived. Id., ¶ 56.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          Pezzelle interviewed Frances and repeatedly asked her whether Pequeño still had her
                                         Phoenix, Arizona 85012




                                                                               13   gun. Although Pezzelle claims Frances told him that Pequeño still had the gun, Frances
                                                                               14   testified that she repeatedly stated that Pequeño no longer had the gun and had sold it. Id., ¶
                                                                               15   ¶57-8. Frances asked Pezzelle why he kept asking about the gun over and over, to which he
                                                                               16   replied that he wanted “to be on the safe side and make sure [Pequeño] didn’t have a gun.”
                                                                               17   Id., ¶ 59. Frances explained to Defendant Pezzelle and the other officers that Pequeño had
                                                                               18   not left her house with a gun, and she expressed concern that Pequeño “felt like if he was
                                                                               19   going to go it was going to be by the police.” Id.
                                                                               20          Dever spoke to Frances at the scene and does not recall hearing Frances or Pezzelle
                                                                               21   talk about the gun but claims he learned that Pequeño had the Glock .380. Id., ¶ 60. However,
                                                                               22
                                                                               23   1
                                                                                           Pezzelle was assigned to Mesa Police Department’s Violent Offenders Unit (“VOU”)
                                                                               24   and worked with the East Valley Violent Offenders Task Force (“the Task Force”), a task
                                                                                    force including officers from Mesa, Tempe, and Chandler, the Pinal County Sheriff’s Office,
                                                                               25
                                                                                    and the United States Marshals Service. Mesa police officers James Pollard, Hoapili Baker,
                                                                               26   Jalyn Bellows, William “Chip” Jones, Brandon Ekren, Andrew Walag, and Donald Rudd
                                                                                    were also assigned to the VOU, and Chandler Police Department Detective Garrett Dever
                                                                               27   was assigned to the Task Force. PCSOF, ¶ 52. These officers are referred to collectively as
                                                                               28   the “Officer Defendants.”

                                                                                                                        Page 2 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 12 of 41




                                                                                1   the other Officer Defendants testified that Pezzelle told them that Pequeño had the gun and
                                                                                2   that he would engage in a “shootout” with the officers if they tried to apprehend him. Id., ¶
                                                                                3   61.
                                                                                4          Meanwhile, Pequeño drove the Toyota Corolla to the residence of 17-year-old S.L.
                                                                                5   in Phoenix where he picked up S.L. and a friend, Damien Sandoval Rosa. Id., ¶ 62. Pequeño
                                                                                6   drove S.L. and Damien to an apartment complex at 5220 West Northern Avenue in Glendale
                                                                                7   where Damien lived with his brother. Id., ¶ 63.
                                                                                8          The Officer Defendants used Pequeño’s cell phone to track him to the parking lot of
                                                                                9   the apartment complex. Id., ¶¶ 64, 68. They began arriving at the apartment complex at
                                                                               10   approximately 6:15 p.m.—more than two hours after the incident in Chandler. Defendant
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   Walag observed Pequeño, S.L., and Damien get out of the Toyota Corolla, and he radioed
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   to the other Officer Defendants that Pequeño was with an “orange haired” female (although
                                         Phoenix, Arizona 85012




                                                                               13   S.L. had dark hair) and another Hispanic male. Id., ¶ 65. One of the males jumped onto a
                                                                               14   wall in the parking lot. Defendant Walag believed it was Pequeño on the lookout for police,
                                                                               15   but it was actually Damien who had jumped on the wall to mess around. Id., ¶ 66. S.L. and
                                                                               16   Damien entered the complex together and walked to apartment unit 1313. Pequeño walked
                                                                               17   the opposite direction but met them at unit 1313 a couple minutes later. Id., ¶ 67.
                                                                               18          B.     The Officer Defendants decide to seize Pequeño with a “vehicle
                                                                                                  containment” despite the known risks to the passengers in the Corolla.
                                                                               19
                                                                                           While Pequeño, S.L., and Damien were inside the apartment, the Officer Defendants
                                                                               20
                                                                                    discussed arresting Pequeño. The Officer Defendants could track Pequeño’s cellphone and
                                                                               21
                                                                                    could have followed him to another location, but Sergeant Bellows, one of the Task Force
                                                                               22
                                                                                    supervisors, suggested a “vehicle containment” to seize Pequeño in the parking lot. Id., ¶ 68.
                                                                               23
                                                                                    The Officer Defendants were not aware of any exigent circumstances that justified the
                                                                               24
                                                                                    seizure of S.L. and Damien in addition to Pequeño; however, Lieutenant Rudd, another Task
                                                                               25
                                                                                    Force supervisor, “gave the okay” for the vehicle containment to be executed and stated that
                                                                               26
                                                                                    he did not want the Toyota Corolla to leave the apartment complex. Id., ¶ 75. Dever
                                                                               27
                                                                               28

                                                                                                                        Page 3 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 13 of 41




                                                                                1   volunteered to perform the front block if the Toyota Corolla used the much narrower exit
                                                                                2   onto Northern Avenue. Id., ¶ 76.
                                                                                3          A vehicle containment is an intentional car crash. It is a law enforcement tactic
                                                                                4   emphasizing “speed, surprise and violence of action.” Officers suddenly and without
                                                                                5   warning ram and box in a subject vehicle from all four sides so that the subject vehicle and
                                                                                6   its occupants are immediately immobilized. Id., ¶ 69. In a vehicle containment, police
                                                                                7   position unmarked vehicles in front of and behind the subject vehicle. The vehicle
                                                                                8   containment is initiated by having the “front block” vehicle drive in reverse and ram the
                                                                                9   front bumper of the subject vehicle. Id., ¶ 70. The “rear block” vehicle then moves into
                                                                               10   position by ramming the subject vehicle’s back bumper. Id. Once the “front block” and “rear
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   block” vehicles are in position, the “left and right blocks” move in and pin the sides of the
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   subject vehicle so its doors cannot be opened, and its occupants are trapped within. Id.
                                         Phoenix, Arizona 85012




                                                                               13   Because of the risks involved, vehicle containments are reserved for apprehending felony
                                                                               14   suspects with a history of violence or flight from law enforcement and should be one of the
                                                                               15   last methods rather than the primary method of effecting an arrest. Id., ¶ 72.
                                                                               16          Mesa Police Department policies required the Task Force to conduct a briefing before
                                                                               17   initiating a vehicle containment to discuss ways to minimize the risks to passengers and
                                                                               18   assign responsibilities to the officers, among other things. Id., ¶ 71. But no such briefing was
                                                                               19   conducted prior to this containment. The Officer Defendants did not discuss how to
                                                                               20   minimize the risk of harm to the two passengers in the Toyota Corolla, nor did they plan for
                                                                               21   the use of force after the containment, use of force commands, or communication with the
                                                                               22   people inside the Corolla. Id., ¶ 77.
                                                                               23          After spending time in the apartment, Pequeño, S.L., and Damien returned to the
                                                                               24   parking lot and got into the Corolla. Id., ¶ 78. They did not know it, but Pequeño, S.L., and
                                                                               25   Damien were surrounded by the undercover Officer Defendants, who were in the parking
                                                                               26   lot in unmarked vehicles. Id., ¶ 79. The Officer Defendants knew that Pequeño was in the
                                                                               27   driver’s seat, the unknown male (Damien) was in the front passenger seat, and the unknown
                                                                               28   female (S.L.) was in the rear passenger seat. Id., ¶ 80.

                                                                                                                            Page 4 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 14 of 41




                                                                                1          Dever and the other Officer Defendants were not aware of any information that would
                                                                                2   lead a reasonable officer to believe that it was necessary to use force of any kind against S.L.
                                                                                3   Id., ¶ 81. They did not suspect S.L. of committing any crime. Id., ¶ 82. She had not threatened
                                                                                4   or attempted to assault any officer, and she did not pose a threat to anyone. Id., ¶ 83. She
                                                                                5   had not attempted to flee or resist arrest. Id., ¶ 85. She was not armed with any kind of
                                                                                6   weapon, and the Officer Defendants had no reason to believe her to be armed. Id., ¶ 84. In
                                                                                7   fact, none of the occupants of the Toyota Corolla had a gun. Id., ¶ 86.
                                                                                8          Dever and the other Officer Defendants knew that if they attempted to seize Pequeño
                                                                                9   while S.L. and Damien were in the Toyota Corolla with him, S.L. and Damien would be
                                                                               10   trapped in the Corolla with a person whom the Officer Defendants believed was going to
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   “shoot it out with the police.” Id., ¶ 73, 87. Despite knowing the risks S.L. would face during
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   the containment and the anticipated “shootout,” and even though they did not suspect her of
                                         Phoenix, Arizona 85012




                                                                               13   any wrongdoing, the Officer Defendants decided to execute the “vehicle containment.” See
                                                                               14   id., ¶ 74.
                                                                               15          C.     Chandler Detective Garrett Dever initiates the “vehicle containment,”
                                                                               16                 trapping S.L. in the Corolla and setting into motion the events that
                                                                                                  culminate in S.L.’s death.
                                                                               17
                                                                                           Pequeño drove toward the exit onto Northern Avenue. Id., ¶ 88. Dever, in an
                                                                               18
                                                                                    unmarked Dodge Ram, was stopped at the exit and blocked the Corolla from leaving. Id., ¶
                                                                               19
                                                                                    89. Pequeño stopped the Corolla behind Dever’s truck. Id., ¶ 90.
                                                                               20
                                                                                           Because he was the “front block” and was positioned directly in front of the Corolla,
                                                                               21
                                                                                    Dever was responsible for initiating the vehicle containment. Id., ¶ 91. He also had the ability
                                                                               22
                                                                                    to call off the containment. See id., ¶ 30. Dever gave the command to “move” over the radio,
                                                                               23
                                                                                    shifted his Dodge Ram into reverse, and quickly backed into the front of the Toyota Corolla.
                                                                               24
                                                                                    Id., ¶ 92.
                                                                               25
                                                                                           Pollard, the “rear block,” used his unmarked Toyota 4Runner to ram the Corolla’s
                                                                               26
                                                                                    rear bumper. Id., ¶ 93.
                                                                               27
                                                                               28

                                                                                                                         Page 5 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 15 of 41




                                                                                1          Pequeño, S.L., and Damien were shocked and alarmed by the vehicle containment.
                                                                                2   Damien initially thought that someone had unintentionally rear-ended the Corolla and
                                                                                3   opened the front passenger door to try to see what had happened. He realized that they were
                                                                                4   being surrounded by unmarked vehicles with their police lights activated. An officer yelled
                                                                                5   at him to get back in the vehicle and put his hands up, and Damien sat back down and closed
                                                                                6   the door. Id., ¶ 94.
                                                                                7          Ekren and Walag, the “side blocks,” then pulled their unmarked police vehicles into
                                                                                8   position along the left and right sides of the Toyota Corolla, respectively. Id., ¶ 95. Ekren
                                                                                9   and Walag used their vehicles to make contact with either side of the Corolla, so none of the
                                                                               10   doors could be opened. Id., ¶ 96.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          In response to the vehicle containment, Pequeño revved the Corolla’s engine a single
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   time, but the vehicle containment had been successful in pinning and immobilizing the
                                         Phoenix, Arizona 85012




                                                                               13   Corolla, so it could not move or escape. Id., ¶ 97, 111. Pequeño realized that the Corolla was
                                                                               14   immobilized and shifted it into park. Id., ¶ 98.
                                                                               15          The Officer Defendants surrounded the Corolla with their weapons drawn and began
                                                                               16   shouting commands over each other, including “Police” and “Put your hands up!” Id., ¶ 99.
                                                                               17   Within seconds, Jones, Pezzelle, Pollard, and Baker began firing lethal and less lethal rounds
                                                                               18   into the Corolla. Id., ¶ 100-102, 112, 115-116.
                                                                               19          Pezzelle was on the passenger side of Walag’s vehicle. He was using the engine block
                                                                               20   as cover. He was facing the rear passenger door of the Toyota Corolla. Id., ¶ 103. Pezzelle
                                                                               21   could see S.L. in the backseat, and he could see Pequeño’s silhouette after the front driver’s
                                                                               22   side window was broken by Jones’ beanbag rounds. Id., ¶ 105.
                                                                               23          Inside the Corolla, Pequeño looked back at the Officer Defendants positioned behind
                                                                               24   the Corolla then raised his hands in the air. Id., ¶ 106. Pequeño was shouting, “our fucking
                                                                               25   hands are up, our fucking hands are up!” Id., ¶ 107. Pezzelle saw Pequeño rotate his body to
                                                                               26   look around at the officers then raise his hands, which were empty. Id., ¶ 108.
                                                                               27          As Pequeño’s hands were raised, he leaned to the right over the center console,
                                                                               28   presumably to distance himself from the beanbag rounds that were being fired into his

                                                                                                                        Page 6 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 16 of 41




                                                                                1   window or because he had already been shot. Id., ¶ 109. He was bleeding from his right
                                                                                2   shoulder. Id.
                                                                                3          Pezzelle saw that Pequeño was not holding a gun, weapon, or anything else. Id., ¶
                                                                                4   110. Pezzelle intentionally aimed his gun at the rear passenger side window, where he knew
                                                                                5   S.L. was sitting, and fired five rounds through the window. Id., ¶ 112.
                                                                                6          Pezzelle’s first shot struck S.L. in the head. Id., ¶ 114. The entire bullet hit her head
                                                                                7   and penetrated her scalp. Id.
                                                                                8          After the shooting stopped, Walag had to back up his vehicle so the passenger side
                                                                                9   doors of the Corolla could be opened and S.L. could be removed from the car. Id., ¶ 118-
                                                                               10   119. Paramedics transported S.L. to a hospital. She died on April 21, 2017 from the gunshot
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   wound inflicted by Defendant Pezzelle. Id., ¶ 123.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          D.       The City of Chandler did not train or supervise Dever in his work with
                                                                                                    the Task Force.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                           Plaintiff’s police practices expert, Scott DeFoe has opined that the Officer
                                                                               14
                                                                                    Defendants’ use of the vehicle containment technique was not reasonable because of S.L.
                                                                               15
                                                                                    and Damien’s presence in the vehicle with Pequeño. Mr. DeFoe also concluded that Sergeant
                                                                               16
                                                                                    Bellows and Lieutenant Rudd acted unreasonably as supervisors for the Task Force by
                                                                               17
                                                                                    failing to implement an alternative plan (such as a K9 or Special Weapons Unit) for
                                                                               18
                                                                                    apprehending Pequeño in lieu of utilizing the vehicle containment and for failing to
                                                                               19
                                                                                    implement a tactical plan before the containment. Id., ¶ 125.
                                                                               20
                                                                                           According to Mr. DeFoe, the Task Force members, including the Officer Defendants,
                                                                               21
                                                                                    failed to conduct scenario-based training that involved contingencies and tactics for when
                                                                               22
                                                                                    the subject vehicle contained individuals who were not suspected of committing a crime but
                                                                               23
                                                                                    the decision was made to utilize a vehicle containment. Id., ¶ 126. In his opinion, the Task
                                                                               24
                                                                                    Force’s training was inadequate because it did not replicate, as closely as possible, scenarios
                                                                               25
                                                                                    that officers could expect to encounter in the field, which is especially critical with respect
                                                                               26
                                                                                    to vehicle containments that may involve innocent parties inside of a vehicle. Id.
                                                                               27
                                                                               28

                                                                                                                        Page 7 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 17 of 41




                                                                                1          In his deposition, Dever testified that he was trained by both the City of Chandler and
                                                                                2   the City of Mesa that an intermediate level of force (such as a vehicle containment) could
                                                                                3   be used to seize a vehicle that contained a suspect as well as a non-suspect. Id., ¶ 127. Dever
                                                                                4   also testified that he had never received any training from either Chandler or Mesa on how
                                                                                5   to minimize the risk to rear seat passengers during vehicle containments. Id., ¶ 127.
                                                                                6          While he was assigned to the Task Force, Dever had an immediate supervisor,
                                                                                7   Sergeant Pete Rowton, at the Chandler Police Department; however, Dever only rarely
                                                                                8   reported to Sergeant Rowton. Chandler did not require Dever to keep Sergeant Rowton
                                                                                9   informed of what he was doing with the Task Force. Id., ¶ 128.
                                                                               10   II.    Legal Analysis
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          A.     The City of Chandler is not entitled to summary judgment on Plaintiff’s
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                 state law wrongful death claim (Count One).
                                                                                                  1.     Dever’s assault and battery against S.L. is an appropriate basis for
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                                         Plaintiff’s wrongful death claim.
                                                                               14
                                                                                           Plaintiff’s wrongful death claim is premised on Chandler’s negligent training and
                                                                               15
                                                                                    supervision of Dever, as well as Dever’s assault and battery against S.L., for which Chandler
                                                                               16
                                                                                    is vicariously liable. Dever’s assault and battery against S.L. are an appropriate basis for
                                                                               17
                                                                                    Plaintiff’s wrongful death claim because Dever intended to cause a harmful or offensive
                                                                               18
                                                                                    contact with S.L. when he initiated the vehicle containment, placed his truck in reverse, and
                                                                               19
                                                                                    intentionally rammed the Corolla with the intent to trap S.L. in the Corolla for the expected
                                                                               20
                                                                                    “shootout” with Pequeño.
                                                                               21
                                                                                           A battery occurs when a defendant intentionally causes a harmful or offensive contact
                                                                               22
                                                                                    with another person. Johnson v. Pankratz, 196 Ariz. 621, 623, ¶ 6, 2 P.3d 1266, 1268 (App.
                                                                               23
                                                                                    2000) (citing Restatement (Second) of Torts § 13 (1965)). Proof of resulting damage is not
                                                                               24
                                                                                    an element of the claim. Id. An assault occurs when the defendant acts intending to cause a
                                                                               25
                                                                                    harmful or offensive contact, or an imminent apprehension of such contact, and the other
                                                                               26
                                                                                    person is placed in such imminent apprehension. Restatement (Second) of Torts § 21 (1965).
                                                                               27
                                                                               28

                                                                                                                        Page 8 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 18 of 41




                                                                                1           “As the name suggests, [intentional] torts are committed by persons acting with
                                                                                2   tortious ‘intent.’” Ryan v. Napier, 245 Ariz. 54, 59, ¶ 18, 425 P.3d 230, 235 (2018) (citing
                                                                                3   Intentional Tort, Black’s Law Dictionary (10th ed. 2014)”. “Acting with ‘intent’ does not
                                                                                4   refer to the act itself.” Id. (citing Restatement (Second) of Torts § 8A cmt. a). “It means that
                                                                                5   ‘the actor desires to cause [the] consequences of his act, or that he believes that the
                                                                                6   consequences are substantially certain to result from it.’” Id. “Thus, as pertinent here, a
                                                                                7   battery claim requires proof that the defendant intended to cause harmful or offensive contact
                                                                                8   with the plaintiff.” Id. (citing Johnson, 2 P.3d at 1268 (App. 2000)). “A bodily contact is
                                                                                9   offensive if it offends a reasonable sense of personal dignity.” Restatement (Second) of Torts
                                                                               10   § 19.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11           Dever’s arguments that he intended “to trap the Toyota Corolla because Pequeño was
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   inside it” and that he did not intend any harmful or offensive contact with S.L. are unavailing.
                                         Phoenix, Arizona 85012




                                                                               13   See Chandler Defendants’ Motion, Dkt. 309, p. 10. Dever acknowledged that he knew the
                                                                               14   vehicle containment would trap S.L. inside the Corolla for the anticipated “shootout.”
                                                                               15   PCSOF, ¶¶ 74, 87. He initiated the containment with the intent to trap the Corolla and all its
                                                                               16   occupants and prevent them from leaving the parking lot. PCSOF, ¶¶ 91-92. Even if he had
                                                                               17   only intended to trap Pequeño, that intent was transferred to S.L. See Restatement (Second)
                                                                               18   of Torts § 20 (“If an act is done with the intention of affecting a third person . . . but causes
                                                                               19   an offensive bodily contact to another, the actor is subject to liability to such other as fully
                                                                               20   as though he intended so to affect him.).
                                                                               21           Whether or not Dever intended S.L.’s death is also irrelevant because there is no
                                                                               22   requirement that a defendant anticipate the precise harm that follows his offensive contact.
                                                                               23   The intent necessary to support assault and battery claims “may be shown by proof that the
                                                                               24   defendant intended to physically injure or contact another or intended to cause apprehension
                                                                               25   that such physical injury or contact is imminent.” Bergman by Harre v. Anderson, 226 Neb.
                                                                               26   333, 337, 411 N.W.2d 336, 339 (1987). “However, such intent contemplates only the intent
                                                                               27   to cause physical contact or injury or arouse an apprehension of imminent injury, as the
                                                                               28

                                                                                                                         Page 9 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 19 of 41




                                                                                1   assailant need not intend the precise or particular injury which followed as the result of
                                                                                2   the assault or battery.” Id.
                                                                                3          Damien Sandoval Rosa’s testimony that he, S.L., and Pequeño were shocked,
                                                                                4   alarmed, and frightened when the containment began will allow the jury to conclude that
                                                                                5   S.L. was in imminent apprehension of offensive contact and that offensive contact did, in
                                                                                6   fact, occur. There is no question that trapping an innocent young girl in a car for a “shootout”
                                                                                7   offends a “reasonable sense of personal dignity.” See Restatement (Second) of Torts § 19.
                                                                                8   The jury will also find that Dever’s intentional conduct caused or contributed to S.L.’s death
                                                                                9   because without the vehicle containment that he initiated, her death would not have occurred.
                                                                               10   See Robertson v. Sixpence Inns of Am., Inc., 163 Ariz. 539, 546, 789 P.2d 1040, 1047 (1990).
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          Defendants also attempt to confuse Plaintiff’s wrongful death claim, brought under
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   A.R.S. § 12-612, with a survival action under A.R.S. § 14-3110. The Court should reject this
                                         Phoenix, Arizona 85012




                                                                               13   argument because Plaintiff has not asserted a survival action and is not seeking damages for
                                                                               14   S.L.’s pre-death pain and suffering as part of her state law claim. Those damages are,
                                                                               15   however, available under the Estate’s § 1983 claims.
                                                                               16          Additionally, given the disputed facts regarding Dever’s intent, a reasonable jury
                                                                               17   could conclude that, if he did not intend to make offensive contact with S.L., he was
                                                                               18   negligent or grossly negligent for doing so. In Ryan v. Napier, the Arizona Supreme Court
                                                                               19   expressly determined that such claims can be brought in tandem with battery claims:
                                                                               20          [P]laintiffs may plead a negligence claim for conduct that is independent of
                                                                               21          the intentional use of force or plead negligence and battery as alternate
                                                                                           theories if the evidence supports each theory. For example, if the evidence
                                                                               22          here also supported a finding that Klein unintentionally dropped Barry’s
                                                                                           leash, resulting in the attack against McDonald, a negligence claim would
                                                                               23          have been appropriate . . . It is the jury’s role (or the judge’s in a bench trial)
                                                                               24          to establish what occurred and then apply the correct legal theory to arrive at
                                                                                           a verdict.
                                                                               25
                                                                               26   Ryan, 425 P.3d at 238.

                                                                               27
                                                                               28

                                                                                                                         Page 10 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 20 of 41




                                                                                                  2.     The City of Chandler is vicariously liable for Dever’s assault and
                                                                                1
                                                                                                         battery or negligence.
                                                                                2
                                                                                           The City of Chandler claims it is not vicariously liable for Dever’s assault and battery
                                                                                3
                                                                                    because his conduct was not the “actual cause or the legal cause” of her death. See Dkt. 309,
                                                                                4
                                                                                    p. 11. Under Arizona law, “[t]he proximate cause of an injury is that which, in a natural and
                                                                                5
                                                                                    continuous sequence, unbroken by any efficient intervening cause, produces an injury, and
                                                                                6
                                                                                    without which the injury would not have occurred.” Robertson, 789 P.2d at 1047. “The
                                                                                7
                                                                                    defendant’s act or omission need not be a ‘large’ or ‘abundant’ cause of the injury; even if
                                                                                8
                                                                                    defendant’s conduct contributes ‘only a little’ to plaintiff’s damages, liability exists if the
                                                                                9
                                                                                    damages would not have occurred but for that conduct.” Id. (quoting Ontiveros v. Borak,
                                                                               10
                                                                                    136 Ariz. 500, 505, 667 P.2d 200, 205 (1983)). Causation is ordinarily a question of fact for
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    the jury, and the plaintiff “need only present probable facts from which the causal
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    relationship may be inferred.” Id.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                           Plaintiff has presented more than sufficient facts showing Dever’s action was a link
                                                                               14
                                                                                    in the causal chain that led to S.L.’s death. Dever was responsible for initiating the
                                                                               15
                                                                                    containment and had the ability to call it off. PCSOF, ¶¶ 30, 91-92. If he had not initiated
                                                                               16
                                                                                    the containment, the Corolla and its occupants would have left the apartment parking lot
                                                                               17
                                                                                    unharmed, and no shooting would have occurred at that time. The Officer Defendants could
                                                                               18
                                                                                    have tracked Pequeño through his cell phone location and apprehended him at a time when
                                                                               19
                                                                                    he was alone, and S.L. would still be alive today. A reasonable jury can certainly infer that
                                                                               20
                                                                                    Dever’s action contributed to S.L.’s death and that her death would not have occurred but
                                                                               21
                                                                                    for that conduct.” Robertson, 789 P.2d at 1047.
                                                                               22
                                                                                                  3.     The City of Chandler is not entitled to summary judgment on
                                                                               23                        Plaintiff’s wrongful death claim based on Chandler’s negligence or
                                                                                                         gross negligence.
                                                                               24
                                                                                                         a.     There are disputed issues of fact regarding whether the City
                                                                               25
                                                                                                                was negligent or grossly negligent in training or supervising
                                                                               26                               Dever with respect to his work on the Task Force.

                                                                               27          “To prevail on a negligent training claim, a plaintiff must show a defendant’s training

                                                                               28   or lack thereof was negligent and that such negligent training was the proximate cause of a

                                                                                                                         Page 11 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 21 of 41




                                                                                1   plaintiff’s injuries.” Guerra v. State, 234 Ariz. 482, 489–90, ¶ 30, 323 P.3d 765, 772–73
                                                                                2   (App. 2014), vacated on other grounds, 237 Ariz. 183, ¶ 30, 348 P.3d 423 (2015). A claim
                                                                                3   for negligent supervision requires the plaintiff to demonstrate that an employee of the
                                                                                4   defendant committed a tort and that the defendant had a reason and opportunity to act, failed
                                                                                5
                                                                                    to adequately discharge its duty to supervise, and thereby contributed to the cause of the
                                                                                6
                                                                                    injury. Kuehn v. Stanley, 208 Ariz. 124, 130, ¶ 21, 91 P.3d 346, 352 (App. 2004); Boomer
                                                                                7
                                                                                    v. Frank, 196 Ariz. 55, 60, ¶ 21, 993 P.2d 456, 461 (App. 1999).
                                                                                8
                                                                                           Dever testified that the City of Chandler trained him that he could use an intermediate
                                                                                9
                                                                                    level of force, like a vehicle containment, to seize vehicles containing suspects and non-
                                                                               10
                                                                                    suspects alike, but he was never provided with any training on how to minimize the risk of
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                    injury to passengers who were not suspects. PCSOF, ¶ 127. Plaintiff’s expert, Scott DeFoe,
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    has criticized the training provided to the Task Force members because it does not appear
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   that any of them received training on specific scenarios the officers were likely to encounter

                                                                               15   in the field, including situations where innocent passengers were inside a vehicle during a

                                                                               16   containment. PCSOF, ¶¶ 125-126. This criticism applies equally to the training that

                                                                               17   Chandler provided to Dever. Accordingly, a jury could find that Chandler’s training was
                                                                               18   negligent, and, because of Dever’s responsibility for initiating the containment, that the
                                                                               19   training was a cause of S.L.’s injury.
                                                                               20          With respect to the negligent supervision claim, as discussed above, Dever committed
                                                                               21   the underlying torts of assault and battery. The City of Chandler had reason and opportunity
                                                                               22   to act because it had assigned Dever to work on the Task Force since 2016 and knew that he
                                                                               23
                                                                                    would be involved in the apprehension of violent offenders. However, the City failed to
                                                                               24
                                                                                    discharge its obligation to supervise him. It is undisputed that Dever rarely reported to his
                                                                               25
                                                                                    immediate supervisor at Chandler and was not required to inform his supervisor of what he
                                                                               26
                                                                                    was doing on the Task Force. PCSOF, ¶¶ 46, 128. The City provided no oversight
                                                                               27
                                                                                    whatsoever, even though it knew or should have known that Dever would be encountering
                                                                               28

                                                                                                                       Page 12 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 22 of 41




                                                                                1   dangerous situations that would endanger civilians. A jury could find that the City’s
                                                                                2   complete lack of supervision contributed to the poorly planned and executed vehicle
                                                                                3   containment that Dever initiated and therefore contributed to S.L.’s death.
                                                                                4          At the pleading stage, Plaintiff pled both negligence and gross negligence as the bases
                                                                                5
                                                                                    for her wrongful death claim against Chandler. Rule 8(d)(2) of the Federal Rules of Civil
                                                                                6
                                                                                    Procedure allows a party to plead alternative claims for relief, and Plaintiff did so out of an
                                                                                7
                                                                                    abundance of caution. It is clear now that ordinary negligence is the appropriate standard
                                                                                8
                                                                                    because the City of Chandler is not entitled to any defense or immunity under state law that
                                                                                9
                                                                                    would shield it from liability for negligence. Even if gross negligence were to apply,
                                                                               10
                                                                                    however, the City would not be entitled to summary judgment on that claim.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                           A defendant is grossly negligent if he acts or fails to act when he “knows or has reason
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    to know facts which would lead a reasonable person to realize that his conduct not only
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   creates an unreasonable risk of bodily harm to others but also involves a high probability

                                                                               15   that substantial harm will result.” Walls v. Arizona Dept. of Pub. Safety, 170 Ariz. 591, 595,

                                                                               16   826 P.2d 1217, 1221 (App. 1991) (citing Nichols v. Baker, 101 Ariz. 151, 153, 416 P.2d

                                                                               17   584, 586 (1966)). “Gross negligence differs from ordinary negligence in quality and not
                                                                               18   degree.” Id. (citing Kemp v. Pinal County, 13 Ariz. App. 121, 124, 474 P.2d 840, 843
                                                                               19   (1970)). Here, the City of Chandler knew that Dever was working with the Task Force to
                                                                               20   apprehend violent felons. It trained him to execute vehicle containments with essentially no
                                                                               21   regard for the safety of innocent passengers. See PCSOF, ¶ 127. The City knew or should
                                                                               22   have known that Dever would inevitably encounter an innocent passenger during a
                                                                               23
                                                                                    containment and that its poor training and lack of supervision would create an unreasonable
                                                                               24
                                                                                    risk of harm to that passenger. Because of the inherently violent nature of the vehicle
                                                                               25
                                                                                    containment technique, the City knew or should have known that there was a high
                                                                               26
                                                                                    probability that substantial harm would result to any passenger trapped in a vehicle during a
                                                                               27
                                                                                    containment. See PCSOF, ¶¶ 69-70, 127.
                                                                               28

                                                                                                                        Page 13 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 23 of 41




                                                                                                         b.      The City of Chandler owes a duty of care to members of the
                                                                                1
                                                                                                                 public who are seized by its officers.
                                                                                2
                                                                                           The Court should reject the City of Chandler’s argument that it owed no duty of care
                                                                                3
                                                                                    to S.L. “Duties of care may arise from special relationships based on contract, family
                                                                                4
                                                                                    relations, or conduct undertaken by the defendant.” Gipson v. Kasey, 214 Ariz. 141, 145, ¶
                                                                                5
                                                                                    18, 150 P.3d 228, 232 (2007) (citing Stanley v. McCarver, 208 Ariz. 219, 221 ¶ 7, 92 P.3d
                                                                                6
                                                                                    849, 851 (2004)). “A special or direct relationship, however, is not essential in order for
                                                                                7
                                                                                    there to be a duty of care.” Id.
                                                                                8
                                                                                           Although police departments and municipalities are not “general insurer[s] of safety”
                                                                                9
                                                                                    for all citizens, they do owe a duty of reasonable care to those individuals who are seized or
                                                                               10
                                                                                    apprehended by their police officers. Vasquez v. State, 220 Ariz. 304, 313, ¶ 29, 206 P.3d
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    753, 762 (App. 2008). “One who is required by law to take or who voluntarily takes the
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    custody of another under circumstances such as to deprive the other of his normal
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    opportunities for protection is under a similar duty to the other.” Restatement (Second) of
                                                                               14
                                                                                    Torts § 314A(4). See also Frausto v. Dep’t of California Highway Patrol, 53 Cal. App. 5th
                                                                               15
                                                                                    973, 993, 267 Cal. Rptr. 3d 889, 906 (2020) (“Once in custody, an arrestee is vulnerable,
                                                                               16
                                                                                    dependent, subject to the control of the officer and unable to attend to his or her own medical
                                                                               17
                                                                                    needs. Due to this special relationship, the officer owes a duty of reasonable care to the
                                                                               18
                                                                                    arrestee.”).
                                                                               19
                                                                                           The City of Chandler owed a duty of care to S.L. because its detective initiated and
                                                                               20
                                                                                    executed a vehicle containment that seized S.L. and terminated her freedom of movement.
                                                                               21
                                                                                    Dever’s action deprived S.L. of her ability to protect herself or remove herself from the
                                                                               22
                                                                                    situation. A duty of care exists by virtue of that custodial relationship, and the City and
                                                                               23
                                                                                    Dever were required to exercise reasonable care for her safety.
                                                                               24
                                                                                                          c.     A reasonable jury can conclude that the City’s breach of its
                                                                               25                                duty of care was a proximate cause of S.L.’s death.
                                                                               26          A reasonable jury could find that the City of Chandler’s negligent training and
                                                                               27   supervision of Dever was one link in the causal chain that resulted in S.L.’s death. The jury
                                                                               28   could reasonably conclude that the containment and subsequent shooting would not have

                                                                                                                        Page 14 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 24 of 41




                                                                                1   occurred if Dever had been properly supervised or had been trained to consider and minimize
                                                                                2   the risk of harm to passengers during a vehicle containment. Had he received such training,
                                                                                3   he may have called off the containment, declined to initiate it, or at the very least may have
                                                                                4   suggested ways to minimize the risk to S.L. Because there are “probable facts from which
                                                                                5   the causal relationship reasonably may be inferred,” summary judgment is not appropriate.
                                                                                6   Robertson, 789 P.2d at 1047.
                                                                                7                 4.     The Chandler Defendants are not entitled to statutory defenses and
                                                                                8                        presumptions under A.R.S. §§ 12-711, 12-712, 12-716, 13-404, 13-
                                                                                                         405, 13-406, 13-409, 13-411, or 13-413.
                                                                                9
                                                                                           The Chandler Defendants claim that they and the Mesa Defendants are entitled to
                                                                               10
                                                                                    certain defenses or presumptions under state law criminal act, intoxication, and justification
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    statutes. Plaintiff fully incorporates her Motion for Partial Summary Judgment (Dkt. 303)
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    and all arguments asserted therein with respect to these issues.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                           The Chandler Defendants claim they should be afforded protections under these
                                                                               14
                                                                                    statutes because Pequeño was allegedly under the influence of illicit drugs and was fleeing
                                                                               15
                                                                                    from a crime he committed earlier in the day and because the Officer Defendants’ use of
                                                                               16
                                                                                    deadly and non-deadly force with respect to Pequeño was allegedly justified. See Dkt. 309,
                                                                               17
                                                                                    pp. 20-21. This argument fails because the express language of these statutes make clear that
                                                                               18
                                                                                    they do not permit a defendant to claim that the actions of one person (Pequeño) justify using
                                                                               19
                                                                                    force against another person (S.L).
                                                                               20
                                                                                           A.R.S. §§ 13-404 through 13-411 define circumstances under which a use of force
                                                                               21
                                                                                    may be legally justified under Arizona law. Section 13-413 provides an affirmative defense
                                                                               22
                                                                                    from civil liability “for engaging in conduct otherwise justified pursuant to the provisions of
                                                                               23
                                                                                    this chapter.” In this civil case, Defendants have the burden of proving justification. Pfeil v.
                                                                               24
                                                                                    Smith, 183 Ariz. 63, 65, 900 P.2d 12, 14 (App. 1995). Defendants cannot meet their burden
                                                                               25
                                                                                    under any of the justification statutes because (a) it is undisputed that S.L. did nothing to
                                                                               26
                                                                                    justify any use of force against her and (b) because the language of the statutes does not
                                                                               27
                                                                                    permit Defendants to justify using force against S.L. based on the conduct of Pequeño.
                                                                               28

                                                                                                                        Page 15 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 25 of 41




                                                                                1          Similarly, the “intoxication” defense under A.R.S. § 12-711 and the “criminal act”
                                                                                2   defenses under A.R.S. 12-712 and 12-716 provide defenses or presumptions in favor of a
                                                                                3   defendant if the defendant proves that decedent’s (in this case, S.L.’s) injury occurred while
                                                                                4   the decedent was intoxicated or was actively committing, attempting to commit, or fleeing
                                                                                5   after having committed a crime. There is no evidence to support any of these defenses. See
                                                                                6   Plaintiff’s Motion for Partial Summary Judgment, Dkt. 303, pp. 9-14.
                                                                                7                 5.     There are facts supporting joint and several liability because the
                                                                                8                        Officer Defendants knowingly agreed to commit a battery when
                                                                                                         they decided to execute the vehicle containment.
                                                                                9
                                                                                           Joint and several liability has been abolished in Arizona except in narrow
                                                                               10
                                                                                    circumstances. See A.R.S. § 12-2506(D). “[A] party is responsible for the fault of another
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    person, or for payment of the proportionate share of another person,” if “both the party and
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    the other person were acting in concert.” A.R.S. § 12-2506(D)(1). As Defendants point out,
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    “acting in concert” is defined by statute as “entering into a conscious agreement to pursue a
                                                                               14
                                                                                    common plan or design to commit an intentional tort and actively taking part in that
                                                                               15
                                                                                    intentional tort.” A.R.S. § 12-2506(D)(1). Whether parties were “acting in concert” is
                                                                               16
                                                                                    generally a question of fact for the jury. See Chappell v. Wenholz, 226 Ariz. 309, 312, ¶ 13,
                                                                               17
                                                                                    247 P.3d 192, 195 (App. 2011) (holding there was sufficient evidence for a jury to find that
                                                                               18
                                                                                    fistfight participants knowingly agreed to commit a battery where their agreement could be
                                                                               19
                                                                                    implied by their conduct of collectively joining in the fight).
                                                                               20
                                                                                           Dever was acting in concert with the other Officer Defendants because they had a
                                                                               21
                                                                                    conscious agreement to commit the intentional tort of battery by ramming and trapping the
                                                                               22
                                                                                    Corolla and its occupants. PCSOF, ¶¶ 69, 74, 87. They all agreed to perform the containment,
                                                                               23
                                                                                    which is in essence an intentional car wreck, and Dever even volunteered to perform the
                                                                               24
                                                                                    front block position. PCSOF, ¶¶ 74, 76. They all knew that by executing the containment,
                                                                               25
                                                                                    S.L. would be trapped inside for the “shootout” they expected to occur. PCSOF, ¶ 87.
                                                                               26
                                                                                           There is no question that Dever “actively [took] part in that intentional tort.” A.R.S.
                                                                               27
                                                                                    § 12-2506(F)(1). He was responsible for initiating the containment. He gave the command
                                                                               28

                                                                                                                        Page 16 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 26 of 41




                                                                                1   for other officers to “move” over the radio, and he began the containment by reversing his
                                                                                2   truck into the front of the Corolla. PCSOF, ¶¶ 91-92. While he maintained his truck in
                                                                                3   contact with the Corolla and kept it pinned in, other officers began to fire their weapons at
                                                                                4   the people trapped inside. See PCSOF, ¶¶ 32. His active participation is undeniable.
                                                                                5          B.     Dever is not entitled to qualified immunity on the Fourth Amendment
                                                                                6                 claim (Count Two).

                                                                                7                 1.     Plaintiff’s claim that law-enforcement officers used excessive force
                                                                                                         to effect the seizure of S.L. is governed by the Fourth Amendment’s
                                                                                8                        reasonableness standard.
                                                                                9          Dever claims that he and the other Officer Defendants had “legal authority” to seize
                                                                               10   the Corolla, that this was a “mundane” traffic stop, and that they would have been within the
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   bounds of the Constitution to ask the “passengers to get out of the car pending completion
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   of the stop.” See Dkt. 309, p. 22-23. This is truly disconnected from the reality of what
                                         Phoenix, Arizona 85012




                                                                               13   occurred when the Officer Defendants violently rammed and pinned the Corolla without any
                                                                               14   warning to its occupants and within seconds began firing their guns into the car. There was
                                                                               15   nothing “mundane” about this traffic stop. They never asked S.L. to get out of the Corolla.
                                                                               16          Because the Estate of S.L.’s Fourth Amendment claim alleges that the Officer
                                                                               17   Defendants used excessive force to effect her seizure, the reasonableness of the seizure is
                                                                               18   governed by the Fourth Amendment’s objective reasonableness standard. See Plumhoff v.
                                                                               19   Rickard, 572 U.S. 765, 774 (2014) (citing Graham v. Connor, 490 U.S. 386, 396 (1989)).
                                                                               20   The reasonableness of the seizure cannot be evaluated apart from the excessive force used
                                                                               21   to effect it. “Determining whether the force used to effect a particular seizure is ‘reasonable’
                                                                               22   under the Fourth Amendment requires a careful balancing of ‘the nature and quality of the
                                                                               23   intrusion on the individual’s Fourth Amendment interests’ against the countervailing
                                                                               24   governmental interests at stake.” Graham v. Connor, 490 U.S. 386, 396 (1989) (quoting
                                                                               25   Tennessee v. Garner, 471 U.S. 1, 6 (1985)). The Fourth Amendment’s objective
                                                                               26   reasonableness standard “requires careful attention to the facts and circumstances of each
                                                                               27   particular case, including the severity of the crime at issue, whether the suspect poses an
                                                                               28   immediate threat to the safety of the officers or others, and whether he is actively resisting

                                                                                                                        Page 17 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 27 of 41




                                                                                1   arrest or attempting to evade arrest by flight.” Id. Other relevant factors include the
                                                                                2   availability of less intrusive alternatives to the force employed and whether the officers gave
                                                                                3   warnings prior to the use of force. Glenn v. Washington County, 673 F.3d 864, 872 (9th Cir.
                                                                                4   2011).
                                                                                5                   2.     A reasonable jury could find that the use of the vehicle containment
                                                                                6                          technique was objectively unreasonable and violated the Fourth
                                                                                                           Amendment.
                                                                                7
                                                                                             In Cunningham v. Gates, 229 F.3d 1271, 1278 (9th Cir. 2000), as amended (Oct. 31,
                                                                                8
                                                                                    2000), the Ninth Circuit heard the consolidated appeals of cases alleging in part that Los
                                                                                9
                                                                                    Angeles Police Department detectives’ use of a vehicle “jamming” technique was an
                                                                               10
                                                                                    excessive use of force under the Fourth Amendment. The detectives typically followed a
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    pattern of conduct where they would surveil armed robbers, lie in wait as the robberies were
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    committed, execute the “jamming technique” to pin the robbers’ car into a confined space
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    to prevent it from leaving, and then open fire into the vehicle. Id. at 1278-80. In determining
                                                                               14
                                                                                    whether the non-shooting officers who participated in the “jamming” technique were entitled
                                                                               15
                                                                                    to qualified immunity, the court noted its concern that the technique “needlessly or
                                                                               16
                                                                                    unreasonably creates a dangerous situation necessitating an escalation in the use of force”
                                                                               17
                                                                                    but held that it was not “clearly established at the time of the shootings that the ‘jamming’
                                                                               18
                                                                                    technique was an unreasonable use of force.” Id. at 1291, n. 23.
                                                                               19
                                                                                             In applying the Graham factors to this case, a jury could conclude that Dever violated
                                                                               20
                                                                                    the Fourth Amendment when he initiated and executed the vehicle containment. While
                                                                               21
                                                                                    Pequeño’s assault and attempted kidnapping of his girlfriend were undoubtedly serious, the
                                                                               22
                                                                                    other Graham factors weigh against the reasonableness of the containment. Neither
                                                                               23
                                                                                    Pequeño, S.L., nor Damien were doing anything at the time that posed an “immediate threat”
                                                                               24
                                                                                    to the officers or others. See Graham, 490 U.S. at 396. They were not “actively resisting
                                                                               25
                                                                                    arrest or attempting to evade arrest by flight.” See id. The Officer Defendants did not give
                                                                               26
                                                                                    any warnings prior to executing the containment, and Pequeño, S.L., and Damien did not
                                                                               27
                                                                                    even know the Officers had tracked them to the apartment complex in their unmarked police
                                                                               28

                                                                                                                         Page 18 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 28 of 41




                                                                                1   vehicles. See PCSOF, ¶¶ 79, 94. This situation is distinctly different from Cunningham,
                                                                                2   where detectives used the jamming technique to stop armed suspects who were “in the
                                                                                3   midst” of committing dangerous felonies. Cunningham, 229 F.3d at 1291.
                                                                                4          The availability of less intrusive alternatives is also highly relevant. Dever and the
                                                                                5   other Officer Defendants had been tracking Pequeño’s cell phone, could have continued to
                                                                                6   surveil him, and could have apprehended him at a time when he was alone. See PCSOF, ¶
                                                                                7   68. This alternative was available and likely would have resulted in Pequeño’s apprehension
                                                                                8   in a fairly short amount of time without endangering two innocent passengers. Although the
                                                                                9   government interest in taking Pequeño into custody may have been significant, it could have
                                                                               10   been accomplished without the obvious risk of trapping S.L. in the car for a “shootout.”
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          There are also significant questions of fact regarding the reasonableness of the Officer
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   Defendants’ mistaken belief that Pequeño had a gun. Where an officer’s use of force results
                                         Phoenix, Arizona 85012




                                                                               13   from his mistaken belief that a suspect was armed, the relevant inquiry is “whether a
                                                                               14   reasonable officer would have or should have accurately perceived that fact.” Torres v. City
                                                                               15   of Madera, 648 F.3d 1119, 1124 (9th Cir. 2011) (citing Jensen v. City of Oxnard, 145 F.3d
                                                                               16   1078, 1086 (9th Cir. 1998) (emphasis in original). “Plainly, not all mistakes—even honest
                                                                               17   ones—are objectively reasonable.” Floyd v. City of Detroit, 518 F.3d 398, 408 (6th Cir.
                                                                               18   2008) (citing Dawkins v. Graham, 50 F.3d 532, 534 (8th Cir. 1995) (“[T]he Fourth
                                                                               19   Amendment’s allowance for officers’ honest mistakes is limited to mistakes that are
                                                                               20   objectively reasonable.”)). An officer’s “honest but mistaken belief thus does little to resolve
                                                                               21   the key issue of whether his belief and subsequent actions were nonetheless objectively
                                                                               22   unreasonable.” Id.; see also Duenez v. City of Manteca, 2013 WL 6816375, at *2 (E.D. Cal.
                                                                               23   Dec. 23, 2013) (noting that a jury could find the defendant officer “violated the decedent’s
                                                                               24   clearly established Fourth Amendment rights by seizing an unarmed, non-dangerous
                                                                               25   civilian” when the officer shot and killed a man whom the officer mistakenly believed was
                                                                               26   carrying a knife).
                                                                               27          Here, the jury could find that Dever’s mistaken belief about Pequeño’s alleged
                                                                               28   possession of the Glock .380 was not reasonable. Dever was with Pezzelle and other

                                                                                                                        Page 19 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 29 of 41




                                                                                1   Chandler officers at Frances Gomez’s house after Pequeño took her Corolla and left. Frances
                                                                                2   testified that she repeatedly told Pezzelle that Pequeño no longer had the gun he had stolen
                                                                                3   from her and that he had not left the house with a gun that day. See PCSOF, ¶¶ 57-59. If the
                                                                                4   jury finds that Dever and Pezzelle had no reasonable belief that Pequeño had a gun, it should
                                                                                5   also find that the vehicle containment technique was unreasonable and excessive.
                                                                                6                 3.     Dever was an integral participant in the violation of S.L.’s Fourth
                                                                                7                        Amendment rights.

                                                                                8          In Boyd v. Benton County, 374 F.3d 773, 779 (9th Cir. 2004), the Ninth Circuit found

                                                                                9   that officers used excessive force and violated the Fourth Amendment when they deployed

                                                                               10   a flash-bang device by throwing it “blind” into room occupied by innocent bystanders
                                                                                    without careful consideration of alternatives and appropriate measures to reduce risk of
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   injury. The court went on to conclude that each officer involved in the search operation
                                                                                    where the flash-bang was used was an “integral participant” for the purposes of the
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   plaintiff’s civil rights lawsuit. The court explained:

                                                                               15          “[I]ntegral participation” does not require that each officer’s actions
                                                                                           themselves rise to the level of a constitutional violation. For example, in James
                                                                               16          ex rel. James v. Sadler, 909 F.2d 834 (5th Cir. 1990), cited with approval
                                                                                           by Chuman, the court held that officers who provided armed backup during an
                                                                               17
                                                                                           unconstitutional search were “integral” to that search, and were therefore
                                                                               18          participants rather than mere bystanders. Id. at 837. Additionally, in Melear
                                                                                           itself, the Fifth Circuit held that an officer who does not enter an apartment,
                                                                               19          but stands at the door, armed with his gun, while other officers conduct the
                                                                               20          search, can nevertheless be a “full, active participant” in the search.

                                                                               21          The facts of this case clearly support a finding that each officer involved in the
                                                                                           search operation was an “integral participant.” First, as in James and Melear,
                                                                               22          the officers in this case stood armed behind Ellison while he reached into the
                                                                                           doorway and deployed the flash-bang. Second, the use of the flash-bang was
                                                                               23
                                                                                           part of the search operation in which every officer participated in some
                                                                               24          meaningful way. Third, every officer was aware of the decision to use the
                                                                                           flash-bang, did not object to it, and participated in the search operation
                                                                               25          knowing the flash-bang was to be deployed. Therefore, under the integral
                                                                               26          participation analysis adopted in Chuman, each defendant may be held liable
                                                                                           for the Fourth Amendment violation outlined above.
                                                                               27
                                                                               28

                                                                                                                        Page 20 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 30 of 41




                                                                                1   Id. at 780.
                                                                                2          Dever’s claim that he was not an integral participant in the shooting of S.L. because,
                                                                                3   after he initiated the containment, he crouched down in his seat and made himself as small
                                                                                4   as possible is unpersuasive. His participation was even more fundamental than the armed
                                                                                5   officers who stood guard outside in Boyd. Dever initiated and gave the command to
                                                                                6   commence the vehicle containment. PCSOF, ¶¶ 91-92. The shooting started almost
                                                                                7   immediately, and Dever maintained his truck in contact with front of the Corolla for the
                                                                                8   entire duration of the shooting. See PCSOF, ¶ 32. He kept the Corolla pinned so the
                                                                                9   occupants had no means to escape. Dever and the other Officer Defendants all participated
                                                                               10   in the apprehension of Pequeño in a meaningful way. They discussed how to arrest him, and
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   they all decided on the vehicle containment. See PCSOF, ¶¶ 68, 73-74, 76. They were all
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   aware of the decision to use the vehicle containment, did not object to it, and executed the
                                         Phoenix, Arizona 85012




                                                                               13   containment with the knowledge that S.L. would be trapped inside for the anticipated
                                                                               14   “shootout.” See PCSOF, ¶¶ 73, 87. The obvious inference from the fact that Dever crouched
                                                                               15   down in his seat is that he knew a shooting was about to occur and did not want to be caught
                                                                               16   in fire. His participation was integral, and he can be held liable for the Fourth Amendment
                                                                               17   violation to the same extent as any other Officer Defendant.
                                                                               18                    4.    There are significant questions of fact regarding whether Pezzelle,
                                                                               19                          Pollard, and Baker’s use of deadly force was reasonable.
                                                                                           There are significant, disputed factual issues which preclude summary judgment on
                                                                               20
                                                                                    whether the Officer Defendants’ use of deadly force was reasonable. Based on the testimony
                                                                               21
                                                                                    of non-party witnesses Frances Gomez and Damien Sandoval Rosa, the jury could find:
                                                                               22
                                                                                           1) The bullet holes in the rear window of the Corolla show that Pezzelle intentionally
                                                                               23
                                                                                                  targeted Sariah Lane (see PCSOF, ¶ 112);
                                                                               24
                                                                                           2) Pezzelle knew Pequeño did not have Gomez’s gun and lied to other Officer
                                                                               25
                                                                                                  Defendants about it (see PCSOF, ¶¶ 57-61);
                                                                               26
                                                                               27
                                                                               28

                                                                                                                         Page 21 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 31 of 41




                                                                                1          3) Officer Defendants lied about Pequeño trying to “ram” his way out of the
                                                                                2             containment based on the contradictory testimony of other officers and the
                                                                                3             testimony of Damien Sandoval-Rosa (see PCSOF, ¶¶ 40-41, 97-98, 111); and
                                                                                4          4) Officer Defendants lied about Pequeño’s movements inside the Corolla based on
                                                                                5             the contradictory testimony of other officers and the testimony of Damien
                                                                                6             Sandoval-Rosa (see PCSOF, ¶¶ 38-39, 42-43, 106-110).
                                                                                7          In determining whether an officer’s use of force violated the plaintiff’s Fourth
                                                                                8   Amendment rights, courts look to whether the officer’s actions were “objectively
                                                                                9   reasonable” under the circumstances, without regard to their underlying intent or motivation.
                                                                               10   Graham, 490 U.S. at 397. In cases involving the use of deadly force, “the Supreme Court
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   has crafted a more definitive rule, allowing an officer to use deadly force only if the officer
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   has probable cause to believe that the suspect poses a threat of serious physical harm, either
                                         Phoenix, Arizona 85012




                                                                               13   to the officer or to others.” Villanueva, 986 F.3d at 1169 (quoting Orn v. City of Tacoma,
                                                                               14   949 F.3d 1167, 1174 (9th Cir. 2020)) (quotation marks omitted). “A police officer may not
                                                                               15   seize an unarmed, nondangerous suspect by shooting him dead.” Tennessee v. Garner,
                                                                               16   471 U.S. 1, 11 (1985) (emphasis added).
                                                                               17          In Villanueva v. California, 986 F.3d 1158, 1166 (9th Cir. 2021), the Ninth Circuit
                                                                               18   held that a passenger who was not intentionally targeted by police officers had a cognizable
                                                                               19   Fourth Amendment interest as a result of being injured when the officers shot at the vehicle’s
                                                                               20   driver. In July 2016, police officers in unmarked vehicles attempted a traffic stop on a truck
                                                                               21   for engaging in illegal street racing. Id. at 1162. The truck’s driver, Villanueva, fled from
                                                                               22   the unmarked vehicles. A passenger, Orozco, was in the truck with him. See id. The police
                                                                               23   chased the truck down a dead-end street. Id. at 1163. As Villanueva slowly made a three-
                                                                               24   point turn, the officers got out of their vehicles and drew their firearms. Id. Villanueva
                                                                               25   completed the three-point turn so that the front of his truck was generally facing the officers,
                                                                               26   who were about 15 to 20 feet away. Id. The officers then opened fire on the vehicle, killing
                                                                               27   Villanueva and injuring Orozco. Id.
                                                                               28

                                                                                                                        Page 22 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 32 of 41




                                                                                1          In affirming the district court’s ruling that Orozco had Fourth Amendment standing,
                                                                                2   the Ninth Circuit emphasized that a person is “seized” under the Fourth Amendment when
                                                                                3   there is a governmental termination of the person’s freedom of movement “through means
                                                                                4   intentionally applied.” Id. at 1166 (9th Cir. 2021) (quoting Brower v. Cnty. of Inyo, 489 U.S.
                                                                                5   593, 597 (1989)). Even though the defendants did not intend to shoot Orozco and did not
                                                                                6   even know he was a passenger, his detention was made “through means intentionally
                                                                                7   applied” to stop the truck, a Fourth Amendment seizure had occurred, and the officers’
                                                                                8   subjective intent was irrelevant. Id. at 1166-68 (quoting Brendlin v. California, 551 U.S.
                                                                                9   249, 254 (2007)). See also Vaughan v. Cox, 343 F.3d 1323, 1328 (11th Cir. 2003)
                                                                               10   (“[B]ecause he did not intend to shoot [the passenger], [the officer] contends that [the
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   passenger] did not suffer a Fourth Amendment seizure. We disagree.”).
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          After determining that the passenger had Fourth Amendment standing to assert a
                                         Phoenix, Arizona 85012




                                                                               13   claim, the Ninth Circuit addressed whether the officers’ use of deadly force was reasonable
                                                                               14   as a matter of law. Villanueva, 986 F.3d at 1169–70. The court noted that a moving vehicle
                                                                               15   can pose a threat of serious harm, “but only if someone is at risk of being struck by it.” Id.
                                                                               16   at 1170 (quoting Orn v. City of Tacoma, 949 F.3d 1167, 1174 (9th Cir. 2020)). Thus, the use
                                                                               17   of deadly force to stop a recklessly speeding vehicle during a dangerous, high-speed car
                                                                               18   chase is generally reasonable under the Fourth Amendment. Id. (citing Mullenix v. Luna,
                                                                               19   577 U.S. 7, 15 (2015)).
                                                                               20          On the other hand, courts have consistently found the use of deadly force against a
                                                                               21   stopped or slow-moving vehicle unreasonable if “the officers could have easily stepped out
                                                                               22   of the vehicle’s path to avoid danger” or the subject was not aggressively engaging in the
                                                                               23   “attempted or actual acceleration of the vehicle” in the officers’ direction. Id. (citing Orn,
                                                                               24   949 F.3d at 1175). In Villanueva, the surviving passenger, Orozco, attested that the driver
                                                                               25   had come to a complete stop before making a controlled three-point turn, was driving very
                                                                               26   slowly, and that no officers were in the truck’s path. See id. at 1171-72. Because the officers
                                                                               27   “could have simply moved away to avoid injury” and therefore lacked an objectively
                                                                               28

                                                                                                                        Page 23 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 33 of 41




                                                                                1   reasonable basis to fear for their own safety, the court affirmed the district court’s denial of
                                                                                2   the officers’ motion for summary judgment. Id. at 1171.
                                                                                3          In this case, the Toyota Corolla was completely stopped before the Officers began
                                                                                4   firing into the Corolla. PCSOF, ¶¶ 97-98, 111. Damien testified that Pequeño had placed the
                                                                                5   car in park and raised his hands before the Officers fired. PCSOF, ¶¶ 97-98, 106. The
                                                                                6   Officers agreed that the vehicle containment was so secure and successful that the car was
                                                                                7   completely immobilized, and all its occupants were trapped inside. PCSOF, ¶ 97. Pequeño
                                                                                8   was not attempting to “ram” his way out of the containment and was not accelerating toward
                                                                                9   any officer. See PCSOF, ¶¶ 40-41, 97-98, 111. The Corolla did not pose any threat to the
                                                                               10   safety of the Officers.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          Moreover, a reasonable officer in Defendant Pezzelle’s position would, or should,
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   have known that Pequeño did not have a gun when Pezzelle fired into the Toyota Corolla.
                                         Phoenix, Arizona 85012




                                                                               13   Based on Gomez’s testimony, Pezzelle knew that Pequeño did not have a gun. PCSOF, ¶¶
                                                                               14   57-59. Gomez had repeatedly told Pezzelle that Pequeño no longer had the gun he had stolen
                                                                               15   from her and that he had not left the house with a gun that day. PCSOF, ¶ 59. Second, in the
                                                                               16   moments before the shooting, Pezzelle watched as Pequeño leaned to his right, over the
                                                                               17   center console, presumably in response to the less lethal rounds being fired through the
                                                                               18   driver’s side window or because he had already been shot. See PCSOF, ¶ 109. Pezzelle saw
                                                                               19   Pequeño raise his hands, which were empty. PCSOF, ¶ 110. He could see that Pequeño was
                                                                               20   not holding a gun. Id. No reasonable officer would have perceived that Pequeño posed an
                                                                               21   immediate risk of serious physical harm to others as he sat trapped in the immobilized
                                                                               22   Toyota Corolla with his hands raised. Because a jury could reasonably find that the Officer
                                                                               23   Defendants’ use of deadly force was excessive and violated S.L.’s Fourth Amendment
                                                                               24   rights, summary judgment should be denied.
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                        Page 24 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 34 of 41




                                                                                                  5.      S.L.’s right to be free from excessive force as a passenger in a
                                                                                1
                                                                                                          vehicle that posed no risk to police was clearly established long
                                                                                2                         before April 20, 2017.
                                                                                3          Resolving a claim of qualified immunity generally involves two questions: whether

                                                                                4   officers violated a plaintiff’s constitutional rights, and, if so, whether the right in question

                                                                                5   was clearly established. Clement v. Gomez, 298 F.3d 898, 903 (9th Cir. 2002). The

                                                                                6   “requirement that the plaintiff’s asserted right be clearly established ‘does not mean that the

                                                                                7   very action at issue must have been held unlawful before qualified immunity is shed.’”

                                                                                8   Blankenhorn v. City of Orange, 485 F.3d 463, 480 (9th Cir. 2007) (quoting Wall v. County

                                                                                9   of Orange, 364 F.3d 1107, 1111 (9th Cir. 2004)). Police officers “can still be on notice that

                                                                               10   their conduct violates established law even in novel factual circumstances.” Hope v. Pelzer,
                                                                                    536 U.S. 730, 741 (2002); see also Cunningham v. Gates, 229 F.3d 1271, 1288 (9th Cir.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   2000), as amended (Oct. 31, 2000) (providing that courts “must not allow an overly
                                                                                    generalized or excessively specific construction of the right” to guide this analysis).
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14          Long before the April 20, 2017 shooting of S.L., “[i]t was clearly established that

                                                                               15   officers are not entitled to qualified immunity for shooting at an individual in a fleeing

                                                                               16   vehicle that does not pose a danger to them or to the public.” Stoddard-Nunez v. City of

                                                                               17   Hayward, 817 Fed. Appx. 375, 379 (9th Cir. 2020) (citing Acosta v. City & County of San

                                                                               18   Francisco, 83 F.3d 1143, 1146 (9th Cir. 1996), as amended (June 18, 1996)). Stoddard-

                                                                               19   Nunez involved a Fourth Amendment claim brought on behalf of a passenger who was killed

                                                                               20   when an officer fired into the side and rear of a slowly moving vehicle. See id. at 377-78. In

                                                                               21   both Stoddard-Nunez and Villanueva, the Ninth Circuit found that the law had been clearly

                                                                               22   established on this issue since the 1996 Acosta decision. Id. at 378; Villanueva, 986 F.3d at

                                                                               23   1171–72.

                                                                               24          In Acosta, a police officer was chasing two men he believed had stolen a purse.

                                                                               25   Acosta, 83 F.3d at 1144. The men got into a waiting, stopped car. As the car began “moving

                                                                               26   or rolling very slowly from a standstill,” the officer, who was standing more to the side of

                                                                               27   the car than the center, fired his gun into the car, shooting and killing the driver. Id. at 1147.

                                                                               28   The Ninth Circuit held that the officer’s deadly force was excessive and violated the Fourth

                                                                                                                         Page 25 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 35 of 41




                                                                                1   Amendment because “it was not reasonable for him to believe that [the driver] posed a threat
                                                                                2   of great bodily injury or harm to him or to anyone else.” Id. at 1148. See also Orn v. City of
                                                                                3   Tacoma, 949 F.3d 1167, 1178 (9th Cir. 2020) (“By the time of the shooting in October 2011,
                                                                                4   at least seven circuits had held that an officer lacks an objectively reasonable basis for
                                                                                5   believing that his own safety is at risk when firing into the side or rear of a vehicle moving
                                                                                6   away from him.”); Longoria v. Pinal County, 873 F.3d 699, 709–10 (9th Cir. 2017) (quoting
                                                                                7   Torres, 648 F.3d at 1128) (“[F]ew things in our case law are as clearly established as the
                                                                                8   principle that an officer may not ‘seize an unarmed, nondangerous suspect by shooting him
                                                                                9   dead’ in the absence of ‘probable cause to believe that the suspect poses a threat of serious
                                                                               10   physical harm, either to the officer or to others.’”).
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11          There is no question that the Officer Defendants were on notice that it was unlawful
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   for them to use deadly force against the occupants of a vehicle when the vehicle was not
                                         Phoenix, Arizona 85012




                                                                               13   moving, the occupants were unarmed, and neither the vehicle nor the occupants posed a
                                                                               14   threat of serious physical harm to the Officers or others.
                                                                               15          C.     Dever is not entitled to qualified immunity on Plaintiff’s Fourteenth
                                                                               16                 Amendment familial association claim (Count Four) because he initiated
                                                                                                  the vehicle containment knowing that S.L. would be trapped in the
                                                                               17                 Corolla for the anticipated “shootout.”
                                                                               18          The Ninth Circuit has recognized that parents have a Fourteenth Amendment
                                                                               19   substantive due process interest in the companionship and society of their children.
                                                                               20   Wilkinson v. Torres, 610 F.3d 546, 554 (9th Cir. 2010). To prevail on a Fourteenth
                                                                               21   Amendment familial association claim, the plaintiff must prove that the officers’ use of force
                                                                               22   “shocked the conscience.” Gonzalez v. City of Anaheim, 747 F.3d 789, 797 (9th Cir. 2014)
                                                                               23   (quoting Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008)). In determining whether
                                                                               24   excessive force shocks the conscience, the court must first ask “whether the circumstances
                                                                               25   are such that actual deliberation [by the officer] is practical.” Wilkinson, 610 F.3d at 554
                                                                               26   (quoting Porter, 546 F.3d at 1137).
                                                                               27                 Where actual deliberation is practical, then an officer’s
                                                                                                  “deliberate indifference” may suffice to shock the conscience.
                                                                               28
                                                                                                  On the other hand, where a law enforcement officer makes a

                                                                                                                        Page 26 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 36 of 41




                                                                                                  snap judgment because of an escalating situation, his conduct
                                                                                1
                                                                                                  may only be found to shock the conscience if he acts with a
                                                                                2                 purpose to harm unrelated to legitimate law enforcement
                                                                                                  objectives. For example, a purpose to harm might be found
                                                                                3                 where an officer uses force to bully a suspect or “get even.”
                                                                                4   Id. (finding that the “purpose to harm” standard was appropriate where officers shot at a
                                                                                5   suspect who, within seconds, accelerated his vehicle at a high rate of speed toward officers
                                                                                6   who were on foot).
                                                                                7          Whether Dever’s conduct shocked the conscience is governed by the “deliberate
                                                                                8   indifference” standard, not the “purpose to harm” standard. The Officer Defendants’ “actual
                                                                                9   deliberation” was not only practical, but they did in fact deliberate about apprehending
                                                                               10   Pequeño while he, S.L., and Damien were inside the apartment for a considerable period of
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   time. PCSOF, ¶ 68. The Officer Defendants, including Dever, discussed arresting Pequeño.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   They were already tracking his cell phone and knew they could follow him to another
                                         Phoenix, Arizona 85012




                                                                               13   location. Id. There were no exigent circumstances that required his immediate apprehension
                                                                               14   while S.L. and Damien were in the car with him. See PCSOF, ¶ 75.
                                                                               15          But most importantly, Dever and the other Officer Defendants knew that by initiating
                                                                               16   the vehicle containment, S.L. would be trapped inside the Corolla with a person whom they
                                                                               17   allegedly believed had a gun and would engage in a “shootout” with police. PCSOF, ¶ 73.
                                                                               18   They never discussed ways to minimize the risk to her, even though their policies required
                                                                               19   them to. PCSOF, ¶¶ 71, 77. Because Dever had actual knowledge of a substantial risk of
                                                                               20   harm to S.L. and disregarded that risk when he initiated the containment, a jury could easily
                                                                               21   find that he was deliberately indifferent to S.L.’s and Plaintiff’s rights and that his conduct
                                                                               22   shocked the conscience. See Farmer v. Brennan, 511 U.S. 825, 842 (1994) (noting that to
                                                                               23   establish deliberate indifference, “it is enough that the official acted or failed to act despite
                                                                               24   his knowledge of a substantial risk of serious harm.”).
                                                                               25          D.     Chandler is not entitled to summary judgment on Plaintiff’s Monell claim
                                                                               26                 (Count Six).

                                                                               27          A municipality is liable under 42 U.S.C. § 1983 when the municipality’s widespread

                                                                               28   policies or customs amount to deliberate indifference and are the moving force behind a


                                                                                                                        Page 27 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 37 of 41




                                                                                1   municipal employee’s constitutional violation. Long v. County of Los Angeles, 442 F.3d
                                                                                2   1178, 1186 (9th Cir. 2006) (citing Gibson v. County of Washoe, 290 F.3d 1175, 1193–94
                                                                                3   (9th Cir. 2002), cert. denied, 537 U.S. 1106 (2003)); see also Monell v. Dep’t of Soc.
                                                                                4   Services of City of New York, 436 U.S. 658, 694 (1978). For a policy or custom to be the
                                                                                5   moving force behind the deprivation of a constitutional right, there must be a direct causal
                                                                                6   link between the municipal action and the deprivation of federal rights. Castro v. County of
                                                                                7   Los Angeles, 833 F.3d 1060, 1078–79 (9th Cir. 2016) (quoting Board of County
                                                                                8   Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 404–05 (1997)).
                                                                                9          A municipality is liable under § 1983 for the failure to train its police officers if (1)
                                                                               10   “the existing training program” is inadequate “in relation to the tasks the particular officers
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   must perform”; (2) the officials have been deliberately indifferent “to the rights of persons
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   with whom the police come into contact”; and (3) the inadequacy of the training “actually
                                         Phoenix, Arizona 85012




                                                                               13   caused the deprivation of the alleged constitutional right.” Johnson v. Shasta County, 83 F.
                                                                               14   Supp. 3d 918, 932 (E.D. Cal. 2015) (quoting Merritt v. Cnty. of L.A., 875 F.2d 765, 770 (9th
                                                                               15   Cir. 1989)). Deliberate indifference exists where “the need for more or different training is
                                                                               16   so obvious, and the inadequacy so likely to result in the violation of constitutional rights,
                                                                               17   that the policymakers of the city can reasonably be said to have been deliberately indifferent
                                                                               18   to the need.” Castro, 833 F.3d at 1076 (quoting City of Canton, Ohio v. Harris, 489 U.S.
                                                                               19   378, 390 (1989)). “Where a § 1983 plaintiff can establish that the facts available to city
                                                                               20   policymakers put them on actual or constructive notice that the particular omission is
                                                                               21   substantially certain to result in the violation of the constitutional rights of their citizens, the
                                                                               22   dictates of Monell are satisfied.” Id. (quoting City of Canton, 489 U.S. at 396) (emphasis in
                                                                               23   original).
                                                                               24          A pattern of similar constitutional violations by untrained, or improperly trained,
                                                                               25   employees is ordinarily necessary to demonstrate deliberate indifference for purposes of a
                                                                               26   municipality’s failure to train. Connick v. Thompson, 563 U.S. 51, 62 (2011). The Supreme
                                                                               27   Court, however, has provided that a pattern of violations may not be required under
                                                                               28

                                                                                                                         Page 28 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 38 of 41




                                                                                1   circumstances where the need for training is “so obvious” that the failure to provide it could
                                                                                2   properly be characterized as deliberate indifference. City of Canton, 489 U.S. at 390, n. 10.
                                                                                3                 [In Canton,] [t]he Court posed the hypothetical example of a city
                                                                                                  that arms its police force with firearms and deploys the armed
                                                                                4                 officers into the public to capture fleeing felons without training
                                                                                5                 the officers in the constitutional limitation on the use of deadly
                                                                                                  force. Given the known frequency with which police attempt to
                                                                                6                 arrest fleeing felons and the “predictability that an officer
                                                                                                  lacking specific tools to handle that situation will violate
                                                                                7
                                                                                                  citizens’ rights,” the Court theorized that a city’s decision not
                                                                                8                 to train the officers about constitutional limits on the use of
                                                                                                  deadly force could reflect the city’s deliberate indifference to
                                                                                9                 the “highly predictable consequence,” namely, violations of
                                                                               10                 constitutional rights.
                                                                                                  ****
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                                  There is no reason to assume that police academy applicants are
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                 familiar with the constitutional constraints on the use of
                                                                                                  deadly force. And, in the absence of training, there is no way for
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                                  novice officers to obtain the legal knowledge they require.
                                                                               14                 Under those circumstances there is an obvious need for some
                                                                                                  form of training.
                                                                               15
                                                                                    Connick, 563 U.S. at 63–64.
                                                                               16
                                                                                           Here, Chandler was deliberately indifferent in its training of Dever because the City
                                                                               17
                                                                                    trained him to use vehicle containments to seize suspects and non-suspects alike but failed
                                                                               18
                                                                                    to provide any training on how to minimize the risks to non-suspect passengers. PCSOF, ¶
                                                                               19
                                                                                    127. The City allowed Dever to work with the Task Force but did not supervise him and did
                                                                               20
                                                                                    not require him to keep his immediate supervisor, Chandler Sergeant Rowton, apprised of
                                                                               21
                                                                                    what he was doing. PCSOF, ¶ 128. The Task Force’s objective was the apprehension of
                                                                               22
                                                                                    violent felony offenders. It was therefore entirely predictable—and virtually certain—that
                                                                               23
                                                                                    Dever would encounter situations where innocent bystanders were placed in harm’s way or
                                                                               24
                                                                                    where Dever would have to make decisions about whether to use a vehicle containment to
                                                                               25
                                                                                    apprehend a violent offender along with others who were not suspected of any wrongdoing.
                                                                               26
                                                                                           It is obvious and apparent that training officers to use forceful, intentional car wrecks
                                                                               27
                                                                                    to trap innocent civilians in vehicles with suspects who are presumed to be violent would
                                                                               28

                                                                                                                        Page 29 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 39 of 41




                                                                                1   result in the “highly predictable consequence” of constitutional violations. See Connick, 563
                                                                                2   U.S. at 63–64 (citing City of Canton, 489 U.S. at 395). Like the Supreme Court’s
                                                                                3   hypothetical situation in Canton where a city failed to train its officers on the use of deadly
                                                                                4   force, Chandler’s training failed to provide Dever with the tools necessary to engage with
                                                                                5   the Task Force in a way that did not violate others’ constitutional rights. Because of the
                                                                                6   predictability with which Task Force officers were sure to encounter such situations,
                                                                                7   Chandler’s training is properly characterized as patently inadequate and deliberately
                                                                                8   indifferent. See id.; Johnson, 83 F. Supp. 3d at 932.
                                                                                9          Chandler’s constitutionally deficient training and supervision of Dever was an actual
                                                                               10   cause of S.L.’s and Plaintiff’s harm and a moving force behind the constitutional violations.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   A reasonable jury could conclude that, if Dever had been properly trained, he would
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   probably have called off the containment when he realized S.L. had gotten into the Corolla
                                         Phoenix, Arizona 85012




                                                                               13   with Pequeño or, at the very least, would have considered ways to minimize the risk to her.
                                                                               14   S.L. would not have been trapped in the Corolla for the Officer Defendants’ “shootout” and
                                                                               15   the constitutional injury would not have occurred.
                                                                               16          E.     Dever is not entitled to summary judgment on Plaintiff’s claim for
                                                                               17                 punitive damages.
                                                                                           A jury may assess punitive damages2 against a defendant on a § 1983 excessive force
                                                                               18
                                                                                    claim when the defendant’s conduct involved reckless or callous indifference to the
                                                                               19
                                                                                    constitutional rights of others, was driven by evil motive or intent, or was malicious, wanton,
                                                                               20
                                                                                    or oppressive. Dang v. Cross, 422 F.3d 800, 808 (9th Cir. 2005) (citing McKinley v. Trattles,
                                                                               21
                                                                                    732 F.2d 1320 (7th Cir. 1984)). There is more than sufficient evidence in this case for a jury
                                                                               22
                                                                                    to conclude that Dever acted with reckless or callous disregard of S.L.’s Fourth Amendment
                                                                               23
                                                                                    rights or even that he acted maliciously, oppressively, or with an evil mind.
                                                                               24
                                                                               25
                                                                               26
                                                                               27   2
                                                                                          Contrary to Defendants’ assertion, Plaintiff is not seeking punitive damages against
                                                                                    Dever on any state law claim. Plaintiff’s claims against Dever, including her punitive
                                                                               28
                                                                                    damages claim, are brought under 42 U.S.C. § 1983.

                                                                                                                        Page 30 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 40 of 41




                                                                                1          Dever volunteered to perform the front block of the containment, and he knew this
                                                                                2   meant he was responsible for initiating the seizure of the Corolla and its occupants. PCSOF,
                                                                                3   ¶¶ 76, 91-92. He knew that by initiating and executing the containment, S.L. would be
                                                                                4   trapped inside the Corolla with a person that he and the other Officer Defendants believed
                                                                                5   was going to “shoot it out” with the police. PCSOF, ¶ 87. He knew that S.L. was innocent,
                                                                                6   had not committed any crime, and was not a threat to anyone, and he knew she would be
                                                                                7   trapped in the Corolla during the “shootout.” See PCSOF, ¶¶ 73, 81-85. A reasonable jury
                                                                                8   could find that trapping an innocent, unarmed girl in a car for a “shootout” with police is
                                                                                9   strong evidence of a reckless and callous disregard for that individual’s right to be free of
                                                                               10   unreasonable seizures and excessive force. Dever is not entitled to summary judgment on
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   this issue.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   III.   Conclusion
                                         Phoenix, Arizona 85012




                                                                               13          Based on the foregoing, Plaintiff respectfully requests that the Court deny the
                                                                               14   Chandler Defendants’ Motion for Summary Judgment.
                                                                               15          RESPECTFULLY SUBMITTED: May 21, 2021
                                                                               16                                                      ROBBINS & CURTIN, p.l.l.c.
                                                                               17                                             By:      /s/ Jesse M. Showalter
                                                                                                                                       Joel B. Robbins
                                                                               18                                                      Jesse M. Showalter
                                                                               19                                                      301 E. Bethany Home Road, Ste. B-100
                                                                                                                                       Phoenix, Arizona 85012
                                                                               20                                                      Attorneys for Plaintiff
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                       Page 31 of 32
                                                                                    Case 2:19-cv-00852-SMB Document 330 Filed 05/21/21 Page 41 of 41




                                                                                                                CERTIFICATE OF SERVICE
                                                                                1
                                                                                          I hereby certify that on May 21, 2021, I electronically transmitted the attached
                                                                                2
                                                                                    document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
                                                                                3
                                                                                    Notice of Electronic Filing to the following CM/ECF registrants:
                                                                                4
                                                                                5                                    John P. Torgenson, Esq.
                                                                                                                         Torgenson Law
                                                                                6                                    333 W. Roosevelt Street
                                                                                                                     Phoenix, Arizona 85003
                                                                                7
                                                                                                                 jtorgenson@torgensonlaw.com
                                                                                8                                    Co-Counsel for Plaintiff
                                                                                9                                     John T. Masterson, Esq.
                                                                                                                     Joseph J. Popolizio, Esq.
                                                                               10
                                                                                                                    Justin M. Ackerman, Esq.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11                                        Ian C. Beck, Esq.
                                301 East Bethany Home Road, Suite B-100




                                                                                                                Jones, Skelton & Hochuli, P.L.C.
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                               40 N. Central Avenue, Suite 2700
                                                                                                                     Phoenix, Arizona 85004
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                                                    jmasterson@jshfirm.com
                                                                               14                                    jpopolizio@jshfirm.com
                                                                                                                     jackerman@jshfirm.com
                                                                               15
                                                                                                                        ibeck@jshfirm.com
                                                                               16                                Attorneys for Mesa Defendants

                                                                               17                                      J. Randall Jue, Esq.
                                                                               18                               Chandler City Attorney’s Office
                                                                                                                     P.O. Box 4008, MS602
                                                                               19                                Chandler, Arizona 85244-4008
                                                                                                                   randy.jue@chandleraz.gov
                                                                               20
                                                                                                               Attorneys for Chandler Defendants
                                                                               21
                                                                               22   /s/ Julie W. Molera
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                      Page 32 of 32
